DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species 2 in the reply filed on 06/09/2021 is acknowledged.  The traversal is on the ground(s) that no elected claim reads solely on a single species, thus no undue burden on the Examiner.  This is not found persuasive because species 2 replaces the actuator with the hydraulic cylinder which present mutual exclusivity, and presents an undue search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7, 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method and species I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/09/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "outside of the internal volume" in the claim. IT is unclear which internal volume is being claimed again, as claim 1 discloses two internal volumes; perhaps upper volume is what was meant. Examiner interprets as “outside of the upper volume.”  Appropriate clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0187792 to Parks.
Claim 1: Parks discloses a substrate processing system comprising: an inner chamber (200 [processing chamber], Fig. 2A-2B) having an internal volume (inside 200); an outer chamber (“outside environment” disclosed as “wafer transfer module or clean room,” para. [0022]) surrounding the inner chamber (200), the outer chamber (para. [0022]) having an internal volume (volume surrounding 200), the internal volume of the inner chamber (inside of 200) configured that, when isolated from the internal volume of the outer chamber, is considered capable to be changeable such that the pressure within the internal volume of the inner chamber may be varied (see para. [0022] where volume in 200 can be isolated from outside of 200); and a substrate support (top portion of 205a 
Claim 2: Parks discloses wherein the internal volume (inside 200, Fig. 2A-2B, Parks) comprises: an upper volume (211A [wafer processing volume]) above the substrate support (211A, Fig. 2A-2B); and a lower volume (outside 211A, between 207 and 209), wherein the upper volume (211A) and lower volume (outside 211A between 207 and 209) are fluidly separated (see Fig. 2B where the two volumes are separated when the support is in a top position).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claims 1-2 above, in view of US 6,846,380 to “Dickinson.”
Claim 3: Parks discloses further comprising: a pneumatic or hydraulic external component (bottom portion of 205A, Fig. 2A-2B, Parks) outside of the upper volume (outside 211A), the pneumatic or hydraulic component (bottom portion of 205A, see para. [0023] where it is necessarily cylindrical shaped due to o-ring) coupled to the substrate support (upper portion of 205A, see Fig. 2A-2B where they are connected) and configured to move the substrate support between the top position reducing the upper volume (see Fig. 2A-2B) and the bottom position increasing the upper volume (see Fig. 2A-2B).
Parks does not explicitly disclose the component is a cylinder (or shaped as a cylinder).
Dickinson teaches a component is a pneumatic cylinder (43a [enlarged-diameter section], Fig. 3B) coupled to the support (40 [substrate support device]) for the purpose 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the component to be a cylinder as taught by Dickinson with motivation to impart a range of movement to the substrate and/or improve gas flow through the main chamber and/or minimize the number of sharp features to prevent the accumulation of contaminant material.
Claim 4: The apparatus of Parks in view of Dickinson discloses wherein a force provided by the external cylinder (bottom portion of 205A, Fig. 2A-2B, Parks) results in between about 5 bar and about 100 bar acting on the substrate support (para. [0026] where pressure is 68 atm (68 bar) to about 273 atm (273 bar) which overlaps the claimed range).
Claims 5-7: (Withdrawn).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0187792 to Parks.
Claim 8: Parks discloses a substrate processing system comprising: an outer chamber (“outside environment” disclosed as “wafer transfer module or clean room,” para. [0022], Fig. 1) having an internal volume (outside surrounding 200); an inner chamber (200 [processing chamber], Fig. 2A-2B) disposed within the internal volume of the outer chamber (see para. [0022]), the inner chamber having sidewalls (top outer walls 
a substrate support (top portion of 205a [lower section]) having an outer wall (top outer edge of top portion of 205A), the substrate support (top portion of 205A) disposed at least partially in the inner volume (211A) and moveable between an top position and a bottom position (see para. [0022]); and a seal (207 [seal]) disposed between the outer wall (top outer edge of top portion of 205A) and the sidewall (top outer walls of 203A) wherein the pressure differential across the seal is greater than 1 Bar when the substrate support is in the top position (see para. [0026], where it is above 1 Bar).
Claim 9: Parks discloses wherein the internal volume (inside 200, Fig. 2A-2B, Parks) comprises: an upper volume (211A [wafer processing volume]) above the substrate support (211A, Fig. 2A-2B); and a lower volume (outside 211A, between 207 and 209), wherein the upper volume (211A) and lower volume (outside 211A between 207 and 209) are fluidly separated (see Fig. 2B where the two volumes are separated when the support is in a top position).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claims 8-9 above, in view of US 6,846,380 to “Dickinson.”
Claim 10: Parks discloses further comprising: a pneumatic or hydraulic external component (bottom portion of 205A, Fig. 2A-2B, Parks) outside of the upper volume (outside 211A), the pneumatic or hydraulic component (bottom portion of 205A, see para. [0023] where it is necessarily cylindrical shaped due to o-ring) coupled to the 
Parks does not explicitly disclose the component is a cylinder (or shaped as a cylinder).
Dickinson teaches a component is a pneumatic cylinder (43a [enlarged-diameter section], Fig. 3B) coupled to the support (40 [substrate support device]) for the purpose of imparting a range of movement to the substrate support (col. 13, lines 50-65), and Dickinson teaches a cylindrical profile of all components for the purpose of improving gas flow through the main chamber and/or minimizing the number of sharp features to prevent the accumulation of contaminant material (col. 13, lines 20-31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the component to be a cylinder as taught by Dickinson with motivation to impart a range of movement to the substrate and/or improve gas flow through the main chamber and/or minimize the number of sharp features to prevent the accumulation of contaminant material.
Claim 11:
Claims 12-20: (Withdrawn).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.